Citation Nr: 0712920	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pleurisy.  

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for a disability 
manifested by nerve damage to the left foot to include post 
traumatic left sural nerve neuritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1991.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for pleurisy, a sinus disorder, nerve damage to 
the left foot, bilateral knee disability, bilateral elbow 
disability, low back disability, hearing loss, cataracts, and 
a rash on the hands.  The veteran timely appealed the denial 
of the claims for service connection for pleurisy, a sinus 
disorder, nerve damage to the left foot, bilateral knee 
disability, bilateral elbow disability, and a low back 
disability.      

In a December 2004 rating decision, service connection for 
osteoarthritis of the lumbar spine, right knee meniscal tear 
and ACL laxity, and left knee patellofemoral syndrome was 
granted.  In a July 2005 rating decision, service connection 
for epicondylitis of the left and right elbows was granted.  
Thus, these issues are no longer before the Board for 
appellate review since this is a complete grant of the 
benefits sought on appeal.   

The Board notes that the veteran submitted treatment records 
written in the Chinese language to the RO in connection with 
the various issues on appeal.  The records were translated 
into the English language and were associated with the claims 
folder in April 2007.  Review of the record reveals that the 
treatment records do not address the issue of entitlement to 
service connection for nerve damage to the left leg.  Since 
the evidence is not relevant to the current appeal before the 
Board, solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a sinus 
disability and a disability manifested by pleurisy are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

FINDING OF FACT

The post traumatic left sural nerve neuritis was first 
manifested after service and there is no competent evidence 
which relates this disorder to disease or injury in service.  


CONCLUSION OF LAW

Posttraumatic left sural nerve neuritis was not incurred in, 
or aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran asserts that the current nerve damage of the left 
foot was incurred during his period of service.  He asserts 
that in service in September 1974, he sustained nerve damage 
to the left foot after falling from a ladder.  The veteran 
asserts that he was told by the doctors that the swelling 
would go down and it would heal slowly.  The veteran contends 
that the left foot did not heal, and the injury worsened 
during service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
nerve damage of the left foot.  Although the veteran has a 
current disability and competent evidence of an in-service 
foot injury, the probative and persuasive evidence of record 
does not etiologically relate the veteran's current 
disability to service.

The competent medical evidence of record establishes that the 
veteran currently has a disability manifested by nerve damage 
of the left foot.  A June 2005 VA examination report reflects 
a diagnosis of post traumatic left sural nerve neuritis.    

There is competent evidence of an injury to the left foot in 
service.  Upon enlistment examinations in October 1968 and 
August 1969, examination of the lower extremities was normal.  
Neurological examination was normal.  Service medical records 
show that in September 1974, the veteran sustained trauma to 
the left foot.  A fracture was not detected upon x-ray 
examination.  It was noted that the veteran had a possible 
torn ligament at the 1st proximal phalanx metaphalangeal 
joint.  Examination reports dated in July 1975, July 1976, 
June 1977, November 1980, April 1982, and September 1984 
indicate that examination of the lower extremities was 
normal.  Neurological examination was normal.  Service 
medical records show that in July 1985, the veteran sought 
medical treatment for left foot pain.  It was noted that the 
veteran had acute complaints of pain upon pressure to the 
second phalange of the left foot for 10 days.  There was no 
pain without pressure.  It was noted that the veteran had no 
recollection of any foot trauma.  The assessment was mild 
pain of unknown etiology and no treatment was indicated at 
that time.  X-ray examination revealed no abnormalities.  A 
July 1988 service medical record notes that the veteran had 
multiple minor lacerations to the hands and left leg 
resulting from an "encounter" with a lobster in the ocean.  
Examination revealed multiple minor lacerations to the left 
leg on the lateral aspect of the left calf.  It was noted 
that all of the lacerations were superficial.  An examination 
report dated in August 1990 indicates that examination of the 
lower extremities was normal.  Neurological examination was 
normal.  Upon separation examination in January 1991, 
examination of the lower extremities was normal except for 
chronic right knee pain.  Neurological examination was 
normal.  No diagnosis of a chronic left foot disorder was 
made in service.

There is no evidence of nerve damage to the left foot within 
one year of service separation; there is no evidence of any 
complaints of, or treatment for, a left foot disability until 
numerous years after service; and, there is no competent 
evidence of a link between the post traumatic left sural 
nerve neuritis and disease or injury in service.  The 
competent evidence of record shows that the first evidence of 
treatment of a left foot disability occurred in July 1998, 
almost seven years after service separation.  A July 1998 VA 
treatment record shows that the veteran sought medical 
treatment for pain in the left foot.  The veteran reported an 
injury to the left foot in February 1998, after kicking a 
beam when jacking up a house.  Examination revealed pain in 
the third to fifth metatarsals of the left foot.    

There is competent evidence which attributes the post 
traumatic left sural nerve neuritis to the post-service 
injury in 1998.  The examiner who performed the June 2005 VA 
examination concluded, after examination of the veteran and 
review of the claims folder, that the current diagnosis of 
post traumatic left sural nerve neuritis was not related to 
the in-service trauma, but was caused by a post-service 
injury to the left foot in February 1998.  The examiner 
concluded that the 1998 injury caused the veteran to have 
sural nerve neuritis of the dorso-lateral foot.  The examiner 
pointed out that in service, the veteran had pain in the left 
second toe.  The examiner noted that at the time of the 
February 1998 injury, the veteran experienced pain to the 
left lateral foot from the third to the fifth metatarsals, 
which is where the veteran currently complained of symptoms.  
Examination in June 2005 revealed tenderness and allodynia 
over the left dorsal lateral foot and the fourth and fifth 
dorsal toes in the area of the left sural nerve.  Sensory 
examination revealed hyperesthesia and allodynia of the left 
dorsolateral foot and fourth and fifth toes.   

The Board finds that the June 2005 medical opinion to have 
great evidentiary weight.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  The examiner reviewed the veteran's medical 
records and pointed to the medical evidence which supported 
his conclusions.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In the present case, the examiner discussed the 
veteran's medical history pertinent to the left foot and 
referred to the specific evidence of record which supports 
his conclusion and he provided a rationale for the 
conclusion.  

The veteran's own implied assertions that the current left 
foot disability is related to the injuries in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence which establishes that the veteran has medical 
expertise and he has not submitted any medical evidence which 
supports his contentions. 

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection for a 
disability manifested by nerve damage to the left foot to 
include posttraumatic left sural nerve neuritis, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in May 2001 and August 2003.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection.  The letters also notified the veteran as 
to what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
these elements.  However, the Board notes that as discussed 
in detail below, the preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision (the 
claims were initially denied in February 2000 and March 2000 
but were readjudicated pursuant to the VCAA in September 
2001), the Board finds that there is no prejudice to the 
veteran.  As noted above, the veteran was provided with 
content-complying notice in May 2001 and August 2003.  After 
the VCAA notice was provided, the veteran several years to 
respond to the notice and submit additional evidence in 
support of the claim.  The claim was readjudicated in 
September 2001, November 2001, and July 2005.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment at a VA facility and at B. Hospital and 
he submitted such records in support of his claim.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in June 2005 
and an opinion as to whether the left foot disability is 
related to injuries in service was obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a disability manifested 
by nerve damage to the left foot to include post traumatic 
left sural nerve neuritis is not warranted and the appeal is 
denied.   

REMAND

Regarding the issues of entitlement to service connection for 
pleurisy and a sinus disorder, the Board finds that 
additional development is warranted.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that he has had symptoms of pleurisy, 
chest pain, and sinus congestion during service and since 
service separation in March 1991.  There is competent 
evidence of symptoms of chest pain in service.  Service 
medical records indicate that in June 1984, the veteran 
reported having chest tightness.  The assessment was chest 
tightness of unknown etiology.  The January 1991 separation 
examination indicates that the veteran reported having pain 
and pressure in his chest.  The physician noted that the 
veteran had non-specific chest pain and he had one occasion 
of chest pain in February 1990.  Post service medical 
evidence shows that the veteran has sought medical treatment 
for pleurisy left-sided chest pain.  See the February 1997 
treatment record from S.B. hospital and the March 1998 VA 
treatment record. 

Regarding the sinus disorder, service medical records show 
that the veteran has sought medical treatment on numerous 
occasions for sinus congestion, cold symptoms, and upper 
respiratory infection.  Service medical records show that the 
veteran was treated for sinus congestion or pain, cold 
symptoms, and/or an upper respiratory infection in June 1979, 
June 1980, September 1980, March 1981, January 1985, July 
1985, January 1986, January 1987, October 1987, February 
1988, May 1988, and January 1989.  The veteran reports that 
he has sinus symptoms all year.  The veteran is competent to 
report sinus symptoms and chest pain and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  See Duenas, supra.  
The Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has a 
disability manifested by sinus symptoms and/or chest pain and 
pleurisy.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the sinus symptoms and chest 
pain and pleurisy.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses and disabilities manifested by 
sinus symptoms, chest pain, and pleurisy.  
If a diagnosis is identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disability first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

2.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  

The case should then be returned to the Board, if otherwise 
in order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


